
	

113 S2462 IS: Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2462
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Thune (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt certain educational institutions from the
			 employer health insurance mandate.
	
	
		
			1.
			Short title
			This Act may be cited as the Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies.
		
			2.
			Certain educational institutions exempt from employer health insurance mandate
			
				(a)
				In general
				Section 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					
						(F)
						Exception for certain educational institutions
						The term applicable large employer shall not include—
						
							(i)
							any elementary school or secondary school (as such terms are defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965),
						
							(ii)
							any local educational agency or State educational agency (as such terms are defined in section 9101
			 of such Act), and
						
							(iii)
							any institution of higher education (as such term is defined in section 102 of the Higher Education
			 Act of 1965).
						.
			
				(b)
				Effective date
				The amendment made by this section shall apply to months beginning after December 31, 2013.
			
